Exhibit 10.05
2010 ELECTIVE DEFERRAL AGREEMENT
Valero Energy Corporation
Deferred Compensation Plan
Pursuant to the Valero Energy Corporation Deferred Compensation Plan (the
“Plan”):

  o   I elect not to participate in the Plan during 2010.        o  
I hereby elect to defer a portion of my compensation for the period commencing
January 1, 2010 and ending December 31, 2010 (the “Plan Year”) as follows:
      Salary (elect either 1 or 2)

  1.  
                    % (in even 1% increments not to exceed 30%) of the regular
salary to which I may become entitled during the Plan Year;
    2.  
$                     per pay period of the regular salary to which I may become
entitled with respect to (check either (a) or (b) below):

  (a)                        all pay periods during the Plan Year     (b)  
                     the following pay periods (specify):                  

    Bonus (elect either 3 or 4 for bonus earned in 2010 and payable in 2011)

  3.  
                    % (in even 1% increments not to exceed 50%) of any cash
bonuses to which I may become entitled;
    4.  
$                     of any cash bonuses to which I may become entitled.

NOTE: In order to be effective, this form must be completed, signed, and
returned to Financial Benefits (San Antonio/Mailstation E1L) on or before
December 15, 2009. If your form is not timely submitted, you will not be
eligible to participate in the Plan for the 2010 Plan Year.
The Company has taken measures to design the Plan in a manner that conforms to
current tax law. However, it is possible that new legislation could affect your
deferral elections. Your 2010 Plan Year deferral elections are irrevocable and
are governed by the terms and conditions of the Plan as well as any
modifications made to the Plan in order to conform to legal requirements.
ACKNOWLEDGED AND AGREED:
I hereby authorize the above amounts to be deducted and deferred through payroll
deduction/reduction by the Company.

     
 
   
Participant’s Signature
  Date
 
   
«First_Name» «Last_Name»
  «Emplid»
 
   
Participant’s Name
  Participant’s Employee ID Number

 